ORDER

PER CURIAM.
Patricia Politte, J.C.S. and J.R.S. (collectively referred to herein as “claimants”) *185appeal the decision of the Labor and Industrial Relations Commission (“commission”) reversing the finding of an administrative law judge (“ALJ”) that J.C.S. and J.R.S. (“the minor children”) were partial dependents of Kevin Politte, the deceased employee. Claimants assert several claims that the commission erred in finding no dependency. First, claimants argue that the commission failed to make its determination of dependency based upon the facts at the time of death as required by section 287.240 RSMo (2000). Claimants also maintain that the commission erroneously concluded that Patricia was financially able to support the minor children, and the commission misapplied the law in finding that dependency could not be based on an unfulfilled promise to support. According to claimants, the commission erred in making a determination regarding the credibility of witnesses when such determination was contrary to that of the ALJ who heard the testimony live. Additionally, claimants argue that the commission erred in ruling that the testimony of certain witnesses was inadmissible hearsay. Finally, claimants assert that the commission’s decision was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).